Exhibit 10.1

 

   December 6, 2012 To:    Encore Capital Group, Inc.    3111 Camino Del Rio
North, Suite 1300    San Diego, California 92108    Attn:    Paul Grinberg,
Chief Financial Officer    Telephone:    858-309-6904    Facsimile:   
858-309-6977 From:    Deutsche Bank LOGO [g451182001.jpg]    Deutsche Bank AG,
London Branch    Winchester House    1 Great Winchester St, London EC2N 2DB   
Telephone:    44 20 7545 8000    c/o Deutsche Bank Securities Inc.    60 Wall
Street    New York, NY 10005    Telephone:    212-250-2500    Re:    Additional
Convertible Bond Hedge Transaction    (Transaction Reference Number: 515483)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”) and Encore Capital Group, Inc. (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein are based on terms that are
defined in the Offering Memorandum dated November 20, 2012, (the “Offering
Memorandum”)

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman),

Anshu Jain (Co-Chairman), Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer
Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com



--------------------------------------------------------------------------------

relating to the 3.00% Convertible Senior Notes due 2017 (as originally issued by
Counterparty, the “Convertible Securities” and each USD 1,000 principal amount
of Convertible Securities, a “Convertible Security”) issued by Counterparty in
an aggregate initial principal amount of USD 100,000,000 (as increased by up to
an aggregate principal amount of USD 15,000,000 if and to the extent that the
Initial Purchasers exercise their option to purchase additional Convertible
Securities pursuant to the Purchase Agreement (as defined herein)) pursuant to
an Indenture to be dated November 27, 2012 between Counterparty and Union Bank,
N.A., as trustee (the “Indenture”). In the event of any inconsistency between
the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the Indenture as executed. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended following such
date, any such amendment will be disregarded for purposes of this Confirmation
unless the parties agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule except for (i) the
elections set forth in this Confirmation and (ii) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement will apply to Dealer
and to Counterparty as if (x) the phrase “, or becoming capable at such time of
being declared,” were deleted from Section 5(a)(vi)(1) of the Agreement and
(y) the “Threshold Amount” with respect to Dealer were three percent (3%) of
shareholders’ equity of Deutsche Bank AG as of the Trade Date and with respect
to Counterparty were USD10,000,000). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

  Trade Date:    December 6, 2012   Effective Date:    The closing date of the
Convertible Securities issued pursuant to the over-allotment exercised on the
date hereof.   Option Type:    Call   Seller:    Dealer   Buyer:    Counterparty
  Shares:    The common stock of Counterparty, par value USD0.01 per share
(Ticker Symbol: “ECPG”).   Number of Options:   

15,000

  Number of Shares:    As of any date, the product of (i) the Number of Options,
(ii) the Conversion Rate and (iii) the Applicable Percentage.   Conversion Rate:
   As of any date, the “Conversion Rate” (as defined in the Indenture) as of
such date, but without regard to any adjustments to the

 

2



--------------------------------------------------------------------------------

     “Conversion Rate” pursuant to Section 13.03 or 13.04(g) of the Indenture.  
Applicable Percentage:    40%   Premium:    As provided in Annex A to this
Confirmation.   Premium Payment Date:    The Effective Date   Exchange:    The
NASDAQ Global Select Market   Related Exchange:    All Exchanges Procedures for
Exercise:      Exercise Dates:    Each Conversion Date.   Conversion Date:   
Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD1,000 principal amount, that
are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture but are not “Relevant Convertible Securities” under, and
as defined in, the confirmation between the parties hereto regarding the Base
Convertible Bond Hedge Transaction dated November 20, 2012 (the “Base
Convertible Bond Hedge Transaction Confirmation”) (such Convertible Securities,
each in denominations of USD1,000 principal amount, the “Relevant Convertible
Securities” for such Conversion Date). For the purposes of determining whether
any Convertible Securities will be Relevant Convertible Securities hereunder or
under the Base Convertible Bond Hedge Transaction Confirmation, Convertible
Securities that are converted pursuant to the Indenture shall be allocated first
to the Base Convertible Bond Hedge Transaction Confirmation until all Options
thereunder are exercised or terminated.   Required Exercise on Conversion Dates:
   On each Conversion Date, a number of Options equal to (i) the number of
Relevant Convertible Securities for such Conversion Date in denominations of
USD1,000 principal amount minus (ii) the number of Relevant Conversion Options
(as defined below), if any, corresponding to such Conversion Date shall be
automatically exercised.   Expiration Date:    The second “Scheduled Trading
Day” immediately preceding the “Maturity Date” (each as defined in the
Indenture), subject to the provisions set forth opposite the caption “Notice of
Exercise” below.   Automatic Exercise:    As provided above under “Required
Exercise on Conversion Dates”.   Exercise Notice Deadline:    In respect of any
exercise of Options hereunder on any Conversion Date, the “Scheduled Trading
Day” immediately preceding the first “Scheduled Trading Day” of the “Observation
Period” (each as defined in the Indenture) relating to the Convertible
Securities converted on the Conversion Date occurring on the relevant Exercise
Date (or, in the event there is no “Observation Period” (as defined in the
Indenture) relating to such Convertible Securities, the second “Scheduled
Trading Day” (as defined in the Indenture) immediately following such Conversion
Date); provided that in the case of any exercise of Options hereunder in
connection with the conversion of any Relevant Convertible Securities on any
Conversion Date occurring on or after May 27, 2017 (the “Free Convertibility
Date”), the Exercise Notice Deadline shall be the “Scheduled Trading Day”
immediately preceding the “Maturity Date” (each as defined in the Indenture).  
Notice of Exercise:    Notwithstanding anything to the contrary in the Equity
Definitions, Dealer shall have no obligation to make any payment or delivery in
respect of any exercise of Options hereunder unless Counterparty notifies Dealer
in writing prior to 12:00 noon, New York City time, on the Exercise Notice
Deadline in respect of such exercise

 

3



--------------------------------------------------------------------------------

     of (i) the number of Convertible Securities being converted on the relevant
Conversion Date (including, if applicable, whether all or any portion of such
Convertible Securities are Convertible Securities as to which additional Shares
would be added to the “Conversion Rate” (as defined in the Indenture) pursuant
to Section 13.03 of the Indenture (the “Make-Whole Convertible Securities”)),
(ii) the scheduled settlement date under the Indenture for the Convertible
Securities converted on the Conversion Date and (iii) the first “Scheduled
Trading Day” of the “Observation Period” (each as defined in the Indenture);, if
any provided that in the case of any exercise of Options hereunder in connection
with the conversion of any Relevant Convertible Securities on any Conversion
Date occurring on or after the Free Convertibility Date, the contents of such
notice shall be as set forth in clause (i) above; provided, further, that any
“Notice of Exercise” delivered to Dealer pursuant to the Base Convertible Bond
Hedge Transaction Confirmation shall be deemed to be a Notice of Exercise
pursuant to this Confirmation and the terms of such Notice of Exercise shall
apply, mutatis mutandis to this Confirmation. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, in the
case of Options relating to Relevant Convertible Securities with a “Conversion
Date” (as defined in the Indenture) occurring prior to the Free Convertibility
Date, such notice (and the related exercise or termination, as the case may be,
of Options hereunder) shall be effective if given after the Exercise Notice
Deadline, but prior to 5:00 PM New York City time on the fifth Exchange Business
Day following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust the Delivery Obligation as appropriate to reflect
the additional costs (including, but not limited to, hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline.  
Notice of Convertible Security Cash Percentage:    Unless Counterparty shall
have notified Dealer in writing (i) in the case of Relevant Convertible
Securities with a Conversion Date occurring prior to the Free Convertibility
Date, in the related Notice of Exercise, within the applicable time period
therefor set forth under “Notice of Exercise” above, of the “Cash Percentage”
(as defined in the Indenture) applicable to such Relevant Convertible Securities
or (ii) in the case of Relevant Convertible Securities with a Conversion Date
occurring during the period beginning on and including the Free Convertibility
Date and ending on and including the second “Scheduled Trading Day” immediately
preceding the “Maturity Date” (each as defined in the Indenture) (the “Free
Convertibility Period”), before 5:00 P.M. (New York City time) on the “Scheduled
Trading Day” (as defined in the Indenture) immediately preceding the Free
Convertibility Date of the irrevocable election by the Counterparty, in
accordance with Section 13.02(a)(i) of the Indenture, of the “Cash Percentage”
(as defined in the Indenture) applicable to such Relevant Convertible
Securities, in either case of the immediately preceding clauses (i) or (ii),
Counterparty shall be deemed to have notified Dealer of a “Cash Percentage” (as
defined in the Indenture) of 0.00% applicable to such Relevant Convertible
Securities,

 

4



--------------------------------------------------------------------------------

     notwithstanding any different actual election by Counterparty with respect
to the “Cash Percentage” (as defined in the Indenture) applicable to such
Convertible Securities. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a “Cash Percentage” (as defined in the Indenture)
with respect to the Convertible Securities.  

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To be provided by Dealer.

Settlement Terms:

     Settlement Date:    In respect of an Exercise Date occurring on a
Conversion Date, the settlement date for the cash and/or Shares to be delivered
in respect of the Relevant Convertible Securities converted on such Conversion
Date pursuant to Section 13.02 of the Indenture; provided that the Settlement
Date will not be prior to the “Scheduled Trading Day” (as defined in the
Indenture) immediately following the date Counterparty provides the Notice of
Delivery Obligation prior to 5:00 PM, New York City time.   Delivery Obligation:
   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the product of (i) the Applicable Percentage and
(ii) the aggregate number of Shares, if any, that Counterparty would be
obligated to deliver to the holder(s) of the Relevant Convertible Securities
converted on such Conversion Date pursuant to Section 13.02 of the Indenture
and/or the aggregate amount of cash, if any, in excess of USD1,000 per
Convertible Security (in denominations of USD1,000) that Counterparty would be
obligated to deliver to holder(s) pursuant to Section 13.02 of the Indenture
(except that such aggregate number of Shares shall be determined without taking
into consideration any rounding pursuant to Section 13.02(j) of the Indenture
and shall be rounded down to the nearest whole number) and cash in lieu of
fractional Shares, if any, resulting from such rounding, as if Counterparty had
elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities with a “Cash Percentage” (as defined in the Indenture)
equal to the Convertible Security Cash Percentage, notwithstanding any different
actual election by Counterparty with respect to the settlement of such
Convertible Securities (the “Convertible Obligation”); provided that such
obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a result of any adjustments to the Conversion Rate pursuant to
Sections 13.03 or 13.04(g) of the Indenture (and, for the avoidance of doubt,
the Delivery Obligation shall not include any interest payment on the Relevant
Convertible Securities that the Counterparty is (or would have been) obligated
to deliver to holder(s) of the Relevant Convertible Securities for such
Conversion Date); provided, further that if Counterparty or its

 

5



--------------------------------------------------------------------------------

   board of directors is permitted or required to exercise discretion under the
terms of the Indenture with respect to any determination, calculation or
adjustment (including, without limitation, pursuant to Section 13.05 of the
Indenture or in connection with any proportional adjustments or the
determination of the fair value of any securities, property, rights or other
assets) (any such determination, calculation or adjustment, a “Counterparty
Determination”), Counterparty shall consult with Dealer with respect thereto
and, if the Calculation Agent disagrees in good faith with such Counterparty
Determination, notwithstanding anything herein to the contrary, the Calculation
Agent shall make the relevant determination, calculation or adjustment for
purposes of this Transaction (and for the avoidance of doubt, such
determination, calculation or adjustment shall be made (A) in accordance with
the methodology set forth in the Indenture, except as set forth in this
paragraph, and (B) using, where relevant, variables determined by the
Calculation Agent).   Applicable Limit:    Notwithstanding the provisions under
“Delivery Obligation” above but subject to Section 8(a)(ii) below, in all events
the Delivery Obligation for any Option shall be capped so that (i) an amount of
cash in USD equal to the sum of (x) the number of Shares comprising such
Delivery Obligation multiplied by the Applicable Limit Price on the Settlement
Date for such Option and (y) the amount of cash in USD comprising such Delivery
Obligation does not exceed (ii) an amount of cash in USD equal to the Applicable
Percentage multiplied by the excess of (x) the aggregate of (A) the amount of
cash, if any, payable to the holder of the related Relevant Convertible Security
and (B) the number of Shares, if any, deliverable to the holder of the related
Relevant Convertible Security multiplied by the Applicable Limit Price on the
Settlement Date for such Option over (y) USD 1,000.   Applicable Limit Price:   
On any day, the opening price as displayed under the heading “Op” on Bloomberg
page ECPG <equity> (or any successor thereto).   Convertible Security Cash
Percentage:    For any Relevant Convertible Securities, the “Cash Percentage” of
which Counterparty has notified, or is deemed to have notified, Dealer in
accordance with “Notice of Convertible Security Cash Percentage” above that
Counterparty has elected, or is deemed to have elected, to satisfy its
conversion obligation in respect of such Relevant Convertible Securities.  
Notice of Delivery Obligation:    No later than the Exchange Business Day
immediately following the last day of the relevant “Observation Period” (as
defined in the Indenture), Counterparty shall give Dealer notice of the final
number of Shares and/or cash comprising the Convertible Obligation; provided
that, with respect to any Exercise Date occurring during the Free Convertibility
Period, Counterparty may provide Dealer with a single notice of an aggregate
number of Shares and/or cash comprising the Convertible Obligations for all
Exercise Dates occurring in such period prior to 12:00 noon New York City time
on the second “Scheduled Trading Day” immediately following the last day of the
relevant “Observation Period” (each as defined in the Indenture) (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
any Notice of Exercise or any Notice of Convertible

 

6



--------------------------------------------------------------------------------

     Security Cash Percentage or Dealer’s obligations with respect to any
Delivery Obligation, each as set forth above, in any way).   Other Applicable
Provisions:    To the extent Dealer is obligated to deliver Shares hereunder,
the provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.

Share Adjustments:

     Method of Adjustment:    Notwithstanding Section 11.2 of the Equity
Definitions, which shall not apply with respect to the Transaction, upon the
occurrence of any event or condition set forth in Sections 13.04(a)-(e) or 13.05
of the Indenture that results in an adjustment under the Indenture, the
Calculation Agent shall make an analogous adjustment to the terms relevant to
the exercise, settlement or payment of the Transaction. Reasonably promptly upon
the occurrence of any such event or condition set forth in Sections
13.04(a)-(e) or 13.05 of the Indenture, Counterparty shall notify the
Calculation Agent of such event or condition; and once the adjustments to be
made to the terms of the Indenture and the Convertible Securities in respect of
such event or condition have been determined, Counterparty shall reasonably
promptly notify the Calculation Agent in writing of the details of such
adjustments. Extraordinary Events:      Merger Events:    Notwithstanding
Section 12.1(b) of the Equity Definitions, which shall not apply with respect to
the Transaction, a “Merger Event” means the occurrence of any event or condition
set forth in the definition of “Merger Event” under Section 13.07(a) of the
Indenture.   Consequences of Merger Events:    Notwithstanding Sections 12.2 and
12.3 of the Equity Definitions, which shall not apply with respect to the
Transaction, upon the occurrence of a Merger Event that results in an adjustment
under the Indenture, the Calculation Agent shall make an analogous adjustment to
the terms relevant to the exercise, settlement or payment of the Transaction;
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to Sections 13.03 or 13.04(g) of the Indenture; and
provided further that if, with respect to a Merger Event, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person not organized under the laws of the United States,
any State thereof or the District of Columbia, Cancellation and Payment
(Calculation Agent Determination) shall apply.   Notice of Merger Consideration:
   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and

 

7



--------------------------------------------------------------------------------

     amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.   Nationalization, Insolvency or Delisting:   
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.   Additional Disruption Events:     

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof, (iii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof, (iv) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date” and (v) adding the following proviso to the end
of clause (Y) thereof: “provided that such party has used good faith efforts to
avoid such increased cost on terms reasonably acceptable to such party, as long
as (i) such party would not incur a materially increased cost (including,
without limitation, due to any increase in tax liability, decrease in tax
benefit or other adverse effect on its tax position, or any increase in margin
or capital requirements), as reasonably determined by such party, in doing so,
(ii) such party would not violate any applicable law, rule, regulation or policy
of such party, as reasonably determined by such party, in doing so, (iii) such
party would not suffer a material penalty, injunction, non-financial burden,
reputational harm or other material adverse consequence in doing so, (iv) such
party would not incur any material operational or administrative burden in doing
so and (v) such party would not, in doing so, be required to take any action
that is contrary to the intent of the law or regulation that is subject to the
Change in Law”.  

(b) Failure to Deliver:

   Applicable  

(c) Insolvency Filing:

   Applicable  

(d) Hedging Disruption:

   Applicable; provided that:     

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

 

8



--------------------------------------------------------------------------------

    

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

    

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

(e) Increased Cost of Hedging:

  

Not  Applicable

  Hedging Party:    For all applicable Potential Adjustment Events and
Extraordinary Events, Dealer   Determining Party:    For all applicable
Extraordinary Events, Dealer   Non-Reliance:    Applicable   Agreements and
Acknowledgments Regarding Hedging Activities:    Applicable   Additional
Acknowledgments:    Applicable

3. Calculation Agent: Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
request by Company, the Calculation Agent shall promptly (but in any event
within three Scheduled Trading Days) provide to Company by e-mail to the e-mail
address provided by Company in such request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.

4. Account Details:

 

Dealer Payment Instructions:

      Bank:    The Bank of New York       ABA#:    021-000-018       Acct. No.:
   8900327634       Acct. Name:    Deutsche Bank Securities, Inc.

Counterparty Payment Instructions:

      To be provided by Counterparty.

5. Offices:

 

The Office of Dealer for the Transaction is: London

        

 

The Office of Counterparty for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

 

Address for notices or communications to Counterparty for purposes of this
Confirmation:

To:

   Encore Capital Group, Inc.    3111 Camino Del Rio North, Suite 1300    San
Diego, CA 92108

Attn:

   Paul Grinberg, Chief Financial Officer

 

9



--------------------------------------------------------------------------------

Telephone:

  858-309-6904

Facsimile:

  858-309-6977

With a copy to:

Attn:

  Greg Call, General Counsel

Telephone:

  858-569-3978

Facsimile:

  858-309-6998 Address for notices or communications to Dealer for purposes of
this Confirmation:

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention:

    Andrew Yaeger

Telephone:

    212-250-2717

Email:

    Andrew.Yaeger@db.com

With a copy to:

(same address as above)

Attn:

    Paul Stowell

Telephone:

    212-250-6270

Email:

    Paul.Stowell@db.com   

Attention:

    Faiz Khan   

Telephone:

    212-250-0668   

Email:

    Faiz.Khan@db.com   

7. Representations, Warranties and Agreements:

(a) Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
November 20, 2012, between Counterparty and Morgan Stanley & Co. LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Capital Inc. as
representatives of the initial purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents
and warrants to and for the benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b) and 102(b) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, neither Counterparty nor any “affiliated purchaser”
(each as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an

 

10



--------------------------------------------------------------------------------

equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except for the Share repurchase
transactions contemplated under “Use of Proceeds” in the Offering Memorandum, as
supplemented by the related pricing term sheet.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC Topic 815-40, Derivatives
and Hedging – Contracts in Entity’s Own Equity (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) On or prior to the Effective Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x) To Counterparty’s knowledge, based on due inquiry, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

(xi) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties that (A) this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as
such term is defined in Section 101(53B) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in

 

11



--------------------------------------------------------------------------------

connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and (B) that Dealer is entitled to
the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date, with respect to the matters set forth in Section 3(a) of the
Agreement; provided that, such opinion of counsel may contain customary
exceptions and qualifications, including, without limitation, excepts and
qualifications relating to indemnification provisions.

8. Other Provisions:

(a) Additional Termination Events.

(i) The occurrence of an “Event of Default” with respect to Counterparty under
the terms of the Convertible Securities as set forth in Section 6.01 of the
Indenture that results in an acceleration of the Convertible Securities pursuant
to the terms of the Indenture shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

(ii) Notwithstanding anything to the contrary in this Confirmation, the receipt
by Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of the exercise
of any Options that, according to such Notice of Exercise, relate to Relevant
Convertible Securities that are Make-Whole Convertible Securities shall
constitute an Additional Termination Event as provided in this paragraph and
shall not result in the exercise of any Options. Upon receipt of any such Notice
of Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event as an Early Termination Date (and Dealer shall use
its commercially reasonable efforts to designate such Early Termination Date so
that the related payment or delivery, as the case may be, hereunder in respect
of the Relevant Conversion Options will occur on (or as promptly as reasonable
practicable after) the related settlement for the conversion of the Relevant
Convertible Securities) with respect to the portion of the Transaction
corresponding to a number of Options (the “Relevant Conversion Options”) equal
to the lesser of (A)(x) the aggregate principal amount of Relevant Convertible
Securities specified in such Notice of Exercise, divided by USD 1,000, minus (y)
the number of Relevant Conversion Options (as defined in the Base Convertible
Bond Hedge Transaction Confirmation), if any, that relate to such Relevant
Convertible Securities (and for the purposes of determining whether any Options
under this Confirmation or under the Base Convertible Bond Hedge Transaction
Confirmation will be among the Relevant Conversion Options hereunder or under,
and as defined in, the Base Convertible Bond Hedge Transaction Confirmation, the
Relevant Convertible Securities shall be allocated first to the Base Convertible
Bond Hedge Transaction Confirmation until all Options thereunder are exercised
or terminated), and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Relevant Conversion Options. Any payment hereunder with
respect to such termination (the “Conversion Unwind Payment”) shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction (except that, for purposes of this Section 8(a)(ii), the
provisions opposite the caption “Applicable Limit” above shall be deemed to be
deleted from this Confirmation) and a Number of Options equal to the number of
Relevant Conversion Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction (and, in determining the
amount payable pursuant to Section 6 of the Agreement, the Calculation Agent
shall not take into account any adjustments to the “Conversion Rate” (as defined
in the Indenture) pursuant to Sections 13.03 or 13.04(g) of the Indenture);
provided that, the Conversion Unwind Payment shall not be greater than (x) the
Applicable Percentage multiplied by (y) the number of Relevant Conversion
Options multiplied by (z) the excess of (I) the “Conversion Rate” (as defined in
the Indenture taking into account any adjustments thereto pursuant to
Section 13.03 of the Indenture), multiplied by the Applicable Limit Price on the
settlement date for the cash and/or Shares to be delivered pursuant to
Section 13.02 of the Indenture in respect of the Relevant Convertible Securities
relating to such Conversion Unwind Payment, over (II) USD 1,000.

(iii) Within five Scheduled Trading Days promptly following any Repayment Event
(as defined below), Counterparty shall notify Dealer of such Repayment Event and
the aggregate principal amount of Convertible Securities subject to such
Repayment Event (any such notice, a “Repayment Notice”); provided that such
Repayment Notice shall contain an acknowledgement by Counterparty of its
responsibilities under applicable securities laws, and in particular Section 9
and 10(b) of the Exchange Act and the rules and regulations promulgated
thereunder and shall remake the representations set forth in Section 7(a)(i)(A),
in each case in respect of such repurchase and delivery of such Repayment
Notice; provided, further that, any “Repayment Notice” delivered to Dealer
pursuant to the Base Convertible Bond Hedge Transaction Confirmation shall
deemed to be a Repayment Notice pursuant to this Confirmation and the terms of
such Repayment Notice shall apply, mutatis mutandis, to this Confirmation. The
receipt by Dealer from

 

12



--------------------------------------------------------------------------------

Counterparty of any Repayment Notice shall constitute an Additional Termination
Event as provided in this paragraph. Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice as an Early Termination Date with respect to the portion of the
Transaction corresponding to a number of Options (the “Repayment Options”) equal
to the lesser of (A)(x) the aggregate principal amount of such Convertible
Securities specified in such Repayment Notice, divided by USD 1,000, minus (y)
the number of Repayment Options (as defined in the Base Convertible Bond Hedge
Transaction Confirmation), if any, that relate to such Convertible Securities
(and for the purposes of determining whether any Options under this Confirmation
or under the Base Convertible Bond Hedge Transaction Confirmation will be among
the Repayment Options hereunder or under, and as defined in, the Base
Convertible Bond Hedge Transaction Confirmation, the Convertible Securities
specified in such Repayment Notice shall be allocated first to the Base
Convertible Bond Hedge Transaction Confirmation until all Options thereunder are
exercised or terminated), and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repayment Options. Any payment
hereunder with respect to such termination (the “Repayment Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repayment Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction. “Repayment Event” means that
(i) any Convertible Securities are repurchased (whether in connection with or as
a result of a fundamental change, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries, (ii) any Convertible Securities are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Securities is repaid prior to the final maturity date
of the Convertible Securities (for any reason other than as a result of an
acceleration of the Convertible Securities that results in an Additional
Termination Event pursuant to the preceding Section 8(a)(i)), or (iv) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Securities pursuant to the terms of the Indenture shall not
constitute a Repayment Event.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement, including,
without limitation, any Conversion Unwind Payment and any Repayment Unwind
Payment (a “Payment Obligation”), Dealer shall satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) unless either
(i) Counterparty shall have elected for Dealer to satisfy such Payment
Obligation in cash in USD by (x) giving irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00 noon,
New York City time, on the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable and (y) remaking the representation set forth
in Section 7(a)(i)(A) of this Confirmation on the date of such notice, confirmed
in writing within one Scheduled Trading Day or (ii) in the event of (x) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (y) an Event of Default in which Counterparty is the Defaulting Party or
a Termination Event in which Counterparty is the Affected Party, which Event of
Default or Termination Event resulted from an event or events within
Counterparty’s control (other than any Additional Termination Event pursuant to
Section 8(a)(ii) or Section 8(a)(iii)), in either of which cases under the
immediately preceding clauses (i) or (ii), the provisions of “Consequences of
Merger Events” above, Sections 12.6, 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as the case may be, shall apply in lieu of
the provisions of this Section 8(b) in respect of such Payment Obligation. In
the case of any such settlement by the Share Termination Alternative, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events and Tender Offers”
above, Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable, or such later date as the Calculation Agent may
reasonably determine (the “Share Termination Payment Date”), in satisfaction of
the Payment Obligation.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by

 

13



--------------------------------------------------------------------------------

 

replacing any fractional portion of the aggregate amount of a security therein
with an amount of cash equal to the value of such fractional security based on
the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on advice of counsel, any Shares
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction, other than any such Shares that were, at the time of acquisition by
Dealer, “restricted securities” within the meaning of Rule 144 under the
Securities Act (any such Shares, the “Hedge Shares”), cannot be sold in the
public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement substantially similar to
underwriting agreements for registered secondary offerings of a substantially
similar size, in form and substance reasonably satisfactory to Dealer,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities of a substantially similar size, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities of a substantially similar size and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities of a substantially similar size; provided, however, that if Dealer,
in its reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a substantially similar size, in form and substance reasonably
satisfactory to Dealer, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Hedge Shares from
Dealer), opinions and certificates and such other documentation as is customary
for private placements agreements for private placements of equity securities of
a substantially similar size, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at

 

14



--------------------------------------------------------------------------------

the VWAP Price on such Exchange Business Days, and in the amounts, requested by
Dealer. “VWAP Price” means, on any Exchange Business Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “ECPG <equity> AQR” (or any successor thereto) in respect of the
period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method).

(d) Repurchase Notices. Counterparty shall, on or prior to any day on which
Counterparty effects any repurchase of Shares, give Dealer a written notice of
such repurchase (a “Repurchase Notice”) if, following such repurchase, the
Notice Percentage as determined on the date of such Repurchase Notice is
(i) greater than 9.0% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(d) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred (after notice to
Counterparty) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Counterparty. This indemnity shall survive the
completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.

(e) Transfer and Assignment.

(i) Either party may transfer any of its rights or obligations under the
Transaction with the prior written consent of the non-transferring party, such
consent not to be unreasonably withheld or delayed. For the avoidance of doubt,
Dealer may condition its consent on any of the following, without limitation:
(i) the receipt by Dealer of opinions and documents reasonably satisfactory to
Dealer in connection with such assignment, (ii) such assignment being effected
on terms reasonably satisfactory to Dealer with respect to any legal and
regulatory requirements relevant to Dealer, (iii) Counterparty continuing to be
obligated to provide notices hereunder relating to the Convertible Securities
and continuing to be obligated with respect to “Disposition of Hedge Shares” and
“Repurchase Notices” above, (iv) Counterparty not being released from its
indemnification obligations under Section 8(d) of this Confirmation, (v) such
assignment only being to a third party that is a United States person (as
defined in the Internal Revenue Code of 1986, as amended), (vi) Dealer not
being, as a result of such assignment, required to pay the transferee on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than an
amount Dealer would have been required to pay to Counterparty in the absence of
such assignment, (vii) there not being an Event of Default, Potential Event of
Default or Termination Event as a result of such assignment, (viii) without
limiting the generality of clause (v), Counterparty causing the transferee to
make such Payee Tax Representations and to provide such tax documentation as may
be reasonably requested by Dealer to permit Dealer to determine that the results
described in clauses (vi) and (vii) will not occur upon or after such assignment
and (ix) Counterparty being responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
assignment. In addition, Dealer may transfer or assign without any consent of
the Counterparty its rights and obligations hereunder and under the Agreement
(1) in whole or in part to any affiliate of Dealer of credit quality at least
equivalent to that of Dealer as of the Trade Date, (2) in whole or in part to
any other affiliate of Dealer with respect to which Counterparty shall have
received a full guaranty of such affiliate’s obligations from Dealer in form and
substance reasonably satisfactory to Counterparty or (3) if at the time of such
transfer or assignment an Excess Ownership Position exists, in part to any other
third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of

 

15



--------------------------------------------------------------------------------

(I) the credit rating of Dealer at the time of the transfer and (II) A- by
Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent or better rating by a substitute
rating agency mutually agreed by Counterparty and Dealer, in the case of this
clause (3), to the extent that an Excess Ownership Position no longer exists
after giving effect to such partial transfer or assignment, in each case of the
immediately preceding clauses (1), (2) and (3), only if an Event of Default,
Potential Event of Default or Termination Event will not occur as a result of
such transfer or assignment.

(ii) At any time at which any Excess Ownership Position exists, if Dealer, in
its discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(b) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
14.0% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local laws, regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations (except for any
filings of Form 13F, Schedule 13D or Schedule 13G under the Exchange Act) or
other requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Laws and with respect to which
such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates or any other person subject to aggregation with
Dealer, for purposes of the “beneficial ownership” test under Section 13 of the
Exchange Act, or of any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”), beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day and (B) the
denominator of which is the number of Shares outstanding on such day (including,
solely for such purpose, Shares that would be deemed outstanding pursuant to the
last sentence of Rule 13d-3(d)(1)(i) if such sentence were applicable to the
calculation of clause (B) of the definition of Equity Percentage).

(f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on the relevant Settlement Date, Dealer
may, by notice to Counterparty on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period” (as
defined in the Indenture)) and/or delivery times (during any single Staggered
Settlement Date) and how it will allocate the Shares it is required to deliver
under “Delivery Obligation” (above) among the Staggered Settlement Dates and/or
delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates (including on one or more
delivery times on any single Staggered Settlement Date) will equal the number of
Shares that Dealer would otherwise be required to deliver on such Nominal
Settlement Date.

 

16



--------------------------------------------------------------------------------

(g) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines in its
good faith and reasonable discretion, based on advice of counsel in the case of
the immediately following clause (ii), that such extension is reasonably
necessary or appropriate to (i) preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market or (ii) to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that, no such Exercise
Date, Settlement Date or any other date of valuation or delivery by Dealer may
be postponed or extended more than 50 “Trading Days” (as defined in the
Indenture) after the original Exercise Date, Settlement Date or other date of
valuation or delivery by Dealer, as the case may be.

(h) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.

(k) No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof, which shall not apply with
respect to the Transaction) and this Confirmation or any other agreement between
the parties to the contrary, neither party shall net or set off its obligations
under the Transaction against its rights against the other party under any other
transaction or instrument.

(l) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(m) Early Unwind. In the event the sale by Counterparty of the “Additional
Securities” is not consummated with the Initial Purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on the
Premium Payment Date (or such later date as agreed upon by the parties, which in
no event shall be later than January 7, 2013) (the Premium Payment Date or such
later date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and the Transaction and
all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated. Following such termination and
cancellation, each party shall be released and discharged by the other party
from and agrees not to make any claim against the other party with respect to
any obligations or liabilities of either party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, unless such Early Unwind Date occurred as a result
of a breach of the Purchase Agreement by the Initial Purchasers, Counterparty
shall purchase from Dealer on the Early Unwind Date all Shares purchased by
Dealer or one or more of its affiliates in connection with the Transaction at
the then prevailing market price. Dealer and Counterparty represent and
acknowledge to the other that, subject to the proviso included in this
Section 8(m), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(n) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result,

 

17



--------------------------------------------------------------------------------

Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

(o) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

(p) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through DBSI.

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

18



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Dealer will make the time of execution of the Transaction available
upon request.

Dealer is regulated by the Financial Services Authority.

 

    Yours faithfully,     DEUTSCHE BANK AG, LONDON BRANCH     By:  

/s/ Lars Kestner

      Name: Lars Kestner       Title: Managing Director     By:  

/s/ Dushyant Chadha

      Name: Dushyant Chadha       Title: Managing Director     DEUTSCHE BANK
SECURITIES INC., acting solely as Agent in connection with the Transaction    
By:  

/s/ Lars Kestner

      Name: Lars Kestner       Title: Managing Director     By:  

/s/ Dushyant Chadha

      Name: Dushyant Chadha       Title: Managing Director

Confirmed and Acknowledged as of the date first above written:

 

ENCORE CAPITAL GROUP, INC.

By:  

/s/ J. Brandon Black

  Name: J. Brandon Black   Title: President and Chief Executive Officer

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com



--------------------------------------------------------------------------------

Annex A

 

Premium:    USD 1,311,700